 


109 HCON 114 IH: Expressing the sense of Congress that a commemorative postage stamp should be issued by the United States Postal Service honoring Roy Campanella, and that the Citizens’ Stamp Advisory Committee should recommend the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 114 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that a commemorative postage stamp should be issued by the United States Postal Service honoring Roy Campanella, and that the Citizens’ Stamp Advisory Committee should recommend the Postmaster General that such a stamp be issued. 
  
Whereas Roy Campanella, nicknamed Campy, was born on November 19, 1921, in Philadelphia, Pennsylvania, and was the first African-American catcher in the history of major league baseball; 
Whereas Roy Campanella, an expert handler of pitchers and a natural leader who played with the Brooklyn Dodgers from 1948 to 1957, won the National League’s Most Valuable Player Award in 1951, 1953, and 1955, led National League catchers in putouts 6 times, hit 242 home runs during his major league career, and played in 5 World Series; 
Whereas Roy Campanella, whose 10-year career was ended by a tragic automobile accident in 1958, was later inducted into the National Baseball Hall of Fame in 1969, garnering nearly 80 percent of the votes on ballots cast; and 
Whereas Roy Campanella died on June 26, 1993, in Woodland Hills, California, and was among the most elite and unique baseball players in the history of major league baseball: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)a commemorative postage stamp should be issued by the United States Postal Service honoring Roy Campanella; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
